Given, J.
The ease is submitted without arguments, and upon a partial transcript showing only the indictment, instructions, verdict, motion for a new trial, and journal entries. We have nothing before us to indicate what are relied upon by appellant as errors, except his motion for a new trial. Many of the grounds of his motion rest upon the evidence and other matters not before us. These grounds can not be considered upon this partial record. The instructions given by the court are, as they must necessarily be in cases involving several degrees of crime, of more than ordinary length. By the motion each and all of the instructions are questioned in a general way, and certain of them somewhat specifically. We have examined the instructions with the care which the importance of the case demands, and especially with reference to the objections somewhat specifically made. To here set out and discuss each of the many paragraphs of the charge would be a useless consumption of space. It is sufficient to say that the instructions contain a full, concise, plain, and correct statement of the law applicable to the several phases of the case. We find no error in them, either as generally or specifically indicated in defendant’s motion, nor in any of the proceedings shown in the record, and the judgment of the district court is therefore affirmed.